Citation Nr: 0100087	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical services provided May 31, 1999 to June 4, 
1999.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 decision 
by the Department of Veterans Affairs (VA) Medical Center 
(MC) in Roanoke, Virginia, which denied entitlement to 
payment of, or reimbursement for, the cost of unauthorized 
expenses for private medical treatment rendered by Southside 
Community Hospital (SCH) from May 31, 1999 to June 4, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been awarded service connection for 
any disorder or disability. 


CONCLUSION OF LAW

The criteria for entitlement to payment of, or reimbursement 
for, the cost of unauthorized private medical services 
furnished to the veteran from May 31, 1999 to June 4, 1999 
have not been met.  38 U.S.C.A. §§ 1703, 1710, 1728, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to payment of, or 
reimbursement for, the cost of private medical treatment 
rendered at SCH from May 31, 1999 to June 4, 1999, because he 
was told by a VA physician that he should seek care at the 
closest hospital, and the physician stated that VA would 
reimburse the private vendor. 

The essential facts are established by the medical evidence 
of record and are not in dispute.  The veteran began passing 
blood from his gastrointestinal tract on May 30, 1999.  When 
a friend assisted the veteran the next day by calling the VA 
medical center, the VA physician they spoke with asked how 
far away from the VA hospital the veteran was.  When the 
physician was informed that the veteran lived about an hour 
away from the VA hospital, but had no insurance, the 
physician reportedly told the veteran's friend that the 
veteran should seek treatment at the nearest hospital and the 
private provider would be reimbursed by VA.  

At the time the veteran received care at the SCH in May 1999, 
he had not been awarded service connection for any disorder 
or disability.  Moreover, it does not appear from the record 
that the veteran has been awarded service connection for any 
disorder or disability at any time. 

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a non-service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.120.  
See also Parker v. Brown, 7 Vet. App. 116 (1994).  

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 38 
U.S.C.A. § 1728.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  
As noted above, the veteran was not in receipt of an award of 
service connection for any disorder or disability at the time 
of his May 1999 to June 1999 private medical treatment, nor 
has an award of service connection for any disorder treated 
during that hospitalization been granted since that time.  
Thus, the veteran's private medical treatment was not 
provided for a service-connected disability.  

Therefore, as to the private treatment rendered from May 31, 
1999 to June 4, 1999, the veteran cannot meet the criteria 
for reimbursement or payment of those unauthorized medical 
expenses, because all applicable criteria (presence of an 
emergency, care provided for service-connected or total 
disability, and VA facility not available) must be met.  
38 C.F.R. § 17.120.  

The Board also notes that VA may contract for medical care 
for a veteran who has service-connected disability rated at 
50 percent or more.  38 C.F.R. § 17.52.  However, as the 
veteran was not in receipt of service connection for any 
disorder or disability, that provision does not authorize a 
contractual agreement to pay for the veteran's care in this 
case.

However, the veteran argues that the VAMC physician's 
direction that the veteran should seek treatment at the 
nearest private facility constitutes VA authorization of his 
use of private medical services in May 1999.  The veteran 
also alleges that the physician stated that VA would pay for 
the private care.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that a physician's 
direction diverting care to another facility even though VA 
care has been requested does not constitute "authorization" 
as defined in 38 U.S.C.A. §§ 1703 or 1710 for VA payment or 
reimbursement of private medical expenses.  Malone v. Gober, 
10 Vet. App. 539, 542 (1997); accord, Zimick, supra.  
Similarly, in this case, the physician's direction that the 
veteran should seek care at the nearest private facility does 
not constitute VA authorization of expenses for private 
medical treatment.  

The Board sympathizes with the veteran's assertion that, if 
the VA physician said VA would pay for the cost of private 
medical care, those expenses should be paid.  As the Court 
has noted, the statutory provisions authorizing VA to pay for 
care in non-VA facilities do not include provision for 
payment for non-VA care on the sole basis of emergency or 
unavailability of a VA facility.  See 38 U.S.C.A. § 1710; see 
also Zimick at 50.  The statutory provisions applicable to VA 
payment or reimbursement of unauthorized medical services do 
not guarantee a veteran that VA will assume financial 
responsibility for any and all episodes of care at non-VA 
facilities.  Id. at 49.  While a veteran may be eligible for 
hospital care under 38 U.S.C.A. § 1710, that section does not 
contain any provision which would authorize the Secretary to 
provide reimbursement to a veteran for services rendered at a 
non-VA facility.  Id. at 51.  

However, the VA physician did not have authority to confer a 
benefit not authorized by statute.  The statutory provision 
allows VA to enter into contracts for private medical care of 
veterans under certain circumstances.  Without evidence that 
there was a contract between SCH and VA authorizing SCH to 
provide the veteran's care, the Board may not confer an award 
of benefits not provided for by statute.

The preponderance of the evidence is, therefore, against a 
finding that the veteran meets each of the requirements 
specified by statute as necessary to entitle him to payment 
or reimbursement of the private medical expenses incurred 
from May 31, 1999 to June 4, 1999.  38 U.S.C.A. § 1728.

The Board further notes that contracts, including individual 
authorization for reimbursement or payment of expenses, are 
authorized for treatment of a medical emergency which poses a 
serious threat to a veteran receiving medical services in a 
VA facility.  38 C.F.R. § 17.52(b)(3).  However, to meet this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior VA treatment of 
a disorder, such as the veteran's prior VA treatment, does 
not meet this criterion.  Zimick, 11 Vet. App. at 51-52.  

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. §§ 1703 or 1710, payment or reimbursement 
of those services is not warranted.  

The Board lacks authority to award medical care benefits 
except as authorized by statute and regulations.  The benefit 
is not authorized under the circumstances of the veteran's 
claim, and the claim must be denied.  



ORDER

Payment or reimbursement of expenses of private medical care 
provided May 31, 1999 to June 4, 1999 is denied.




		
	WARREN W. RICE, JR. 
	Veterans Law Judge
/	Board of Veterans' Appeals



 

